Exhibit 10.4
THE ISSUANCE AND SALE OF THIS SUBORDINATED PROMISSORY NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM
REGISTRATION, UNDER THE SECURITIES ACT OF 1933.
THIS SUBORDINATED PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED
HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN SECTION 9
BELOW, AND EACH HOLDER OF THIS SUBORDINATED PROMISSORY NOTE, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS CONTAINED IN SECTION 9
BELOW.
SUBORDINATED PROMISSORY NOTE
MEDQUIST TRANSCRIPTIONS, LTD.

$17,500,000.00   New York, New York
April 22, 2010

          FOR VALUE RECEIVED, the undersigned MEDQUIST TRANSCRIPTIONS, LTD., a
New Jersey corporation (the “Maker”), promises to pay to the order of Spheris
Inc. (“Spheris”), a Delaware corporation (together with its successors and
assigns, transferees and any permitted holder of this Note from time to time, or
any portion hereof, hereinafter, the “Holder”), or to such other account
pursuant to such other wiring instruction as the Holder may from time to time
designate in writing, the original principal amount of SEVENTEEN MILLION FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($17,500,000.00) (the “Original Principal
Amount”), together with interest thereon and all other amounts payable to the
Holder under this note (this “Note”), pursuant to the terms and conditions
herein. This Note has been executed and delivered pursuant to and in accordance
with the terms and conditions of the Stock and Asset Purchase Agreement, dated
as of April 15, 2010 (the “Purchase Agreement”), by and among Spheris Holding
II, Inc., Spheris Inc., Spheris Operations LLC, Vianeta Communications, Spheris
Leasing LLC, Spheris Canada Inc., CBay Inc. and MedQuist Inc. The Maker’s
payment and other obligations under this Note are guaranteed (each, a
“Guarantee”) by MedQuist Inc., a Delaware corporation (“Holdings”), and the
other guarantors (the “Subsidiary Guarantors,” and, together with Holdings, the
“Guarantors”) as provided in Appendix 1 hereto.
     1. Definitions. Capitalized terms used here and not otherwise defined in
this Note shall have the meanings ascribed to them in the Purchase Agreement. In
addition, the following terms, as used herein, have the following meanings:
          (a) “Agent” shall have the meaning ascribed to it in the Senior
Secured Credit Agreement.

 



--------------------------------------------------------------------------------



 



          (b) “Applicable Law” means the law in effect, from time to time,
applicable to the transaction evidenced by this Note which lawfully permits the
receipt, contracting for, charging and collection of the highest permissible
lawful, non-usurious rate of interest on this Note and the transactions
evidenced hereby, and arising in connection herewith, including laws of the
State of New York and, to the extent controlling, the federal laws of the United
States of America.
          (c) “Applicable Rate” shall mean the following: from Closing through
six months following Closing, 8.00% per annum. From six months following Closing
through nine months following Closing, 9.00% per annum. From nine months
following Closing through the rest of the Term, 12.50% per annum (up to 2.5% of
which may be paid by increasing the Principal Amount in accordance with
Section 2 hereof).
          (d) “Business Day” shall mean any day other than Saturday, Sunday or
other day on which commercial banks in the State of New York are authorized or
required by law or execute order to remain closed.
          (e) “Capitalized Lease Obligations” means, as to any Person, the
obligations of such Person under a lease that are required to be classified and
accounted for as capital lease obligations under GAAP and, for purposes of this
definition, the amount of such obligations at any date shall be the capitalized
amount of such obligations at such date, determined in accordance with GAAP.
          (f) “Capital Stock” means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including
each class of Common Stock and Preferred Stock, of such Person and (ii) with
respect to any Person that is not a corporation, any and all partnership or
other equity interests of such Person.
          (g) “Common Stock” of any Person means any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or non-voting) of such Person’s common stock, whether outstanding
on the date of this Note or issued after date of this Note, and includes,
without limitation, all series and classes of such common stock.
          (h) “Consolidated EBITDA” shall have the meaning provided in the
Senior Secured Credit Agreement in effect on the date of this Note.
          (i) “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract or other similar agreement or
arrangement designed to protect Holdings, the Maker and their subsidiaries
against fluctuations in currency values.
          (j) “Disqualified Capital Stock” means with respect to any Person, any
Capital Stock which by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable at the option of the holder) or
upon the happening of any event: (i) matures or is mandatorily redeemable (other
than redeemable only for Capital Stock of such Person which is not itself
Disqualified Capital Stock) pursuant to a sinking fund obligation or

- 2 -



--------------------------------------------------------------------------------



 



otherwise; (ii) is convertible or exchangeable at the option of the holder for
Indebtedness or Disqualified Capital Stock (excluding Capital Stock which is
convertible or exchangeable solely at the option of Holdings, the Maker or their
subsidiaries); or (iii) is mandatorily redeemable or must be purchased upon the
occurrence of certain events or otherwise, in whole or in part; in each case on
or prior to (a) the final maturity date of this Note or (b) the date on which
there is no Note outstanding.
          (k) “GAAP” means generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession of the United States of America, as in effect as of
date of this Note. All ratios and computations based on GAAP contained in this
Note will be computed in conformity with GAAP, except as expressly provided in
this Note.
          (l) “Indebtedness” means with respect to any Person, without
duplication: (i) all Obligations of such Person for borrowed money; (ii) all
Obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (iii) all Capitalized Lease Obligations of such Person;
(iv) all Obligations of such Person issued or assumed as the deferred and unpaid
purchase price of property, all conditional sale obligations and all Obligations
under any title retention agreement (but excluding trade accounts payable and
other accrued liabilities arising in the ordinary course of business); (v) all
Obligations for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction (including reimbursement
obligations with respect thereto except to the extent such reimbursement
obligation relates to a trade payable and such obligation is satisfied within
30 days of incurrence); (vi) guarantees and other contingent obligations in
respect of Indebtedness of other Persons referred to in clauses (i) through
(v) above and clause (viii) below; (vii) all Obligations of any other Person of
the type referred to in clauses (i) through (vi) which are secured by any Lien
on any property or asset of such Person whether or not such Indebtedness is
assumed by such Person, the amount of such Obligation being deemed to be the
lesser of the fair market value of such property or asset at such date of
determination and the amount of the Obligation so secured; (viii) all
Obligations under Currency Agreements and Interest Swap Obligations of such
Person (the amount of any such obligations to be equal at any time to the
termination value, as determined in good faith by the Company’s Board of
Directors, which determination will be conclusive, of such agreement or
arrangement giving rise to such obligation that would be payable by such Person
at such time); and (ix) all Disqualified Capital Stock issued by such Person
with the amount of Indebtedness represented by such Disqualified Capital Stock
being equal to the greater of its voluntary or involuntary liquidation
preference and its maximum fixed repurchase price or, with respect to any
subsidiary of Holdings or the Maker that is not a Guarantor of this Note, any
Preferred Stock (but excluding, in each case, accrued dividends, if any).
          (m) “Interest Swap Obligations” means the obligations of any Person
pursuant to any arrangement with any other Person, whereby directly or
indirectly, such Person is entitled to receive from time to time periodic
payments calculated by applying either a floating or a fixed rate of interest on
a stated notional amount in exchange for periodic payments made by such other
Person calculated by applying a fixed or a floating rate of interest on the same
notional

- 3 -



--------------------------------------------------------------------------------



 



amount and shall include, without limitation, interest rate swaps, caps, floors,
collars and similar agreements.
          (n) “Lenders” shall have the meaning ascribed to it in the Senior
Secured Credit Agreement.
          (o) “Lien” means any lien, mortgage, deed of trust, pledge, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof and any
agreement to give any security interest).
          (p) “Maximum Rate” means, on any day, the maximum lawful non-usurious
rate of interest (if any) which, under Applicable Law, the Holder is permitted
or authorized to contract for, charge, collect, receive, reserve or take from or
of the Maker on the indebtedness evidenced by this Note from time to time in
effect, including changes in such Maximum Rate attributable to changes under
Applicable Law which permit a greater rate of interest to be contracted for,
charged, collected, received, reserved or taken as of the effective dates of the
respective changes.
          (q) “Obligations” means all obligations for principal, premium,
interest, penalties, fees, indemnifications, reimbursements, damages and other
liabilities payable under the documentation governing any Indebtedness.
          (r) “Paid in Full” means the full irrevocable and indefeasible payment
in cash, in immediately available funds, of all the Senior Debt (whether or not
any of the Senior Debt shall have been voided, disallowed or subordinated
pursuant to any provision of the Bankruptcy Code, any applicable state
fraudulent conveyance law, any other law in connection with an insolvency
proceeding or otherwise) and the termination of all commitments of the Lenders
to make loans and other extensions of credit to or for the benefit of the
Borrowers pursuant to the terms of the Senior Secured Credit Agreement. The
expressions “prior payment in full”, “payment in full”, “paid or satisfied in
full” and “paid in full” (whether or not such expressions are capitalized) and
other similar phrases shall have correlative meanings.
          (s) “Person” means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.
          (t) “Preferred Stock” of any Person means any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or redemptions or upon liquidation or dissolution of
such Person, over shares of Capital Stock of any other class of such Person.
          (u) “Principal Amount” shall mean the Original Principal Amount (i) as
decreased from time to time by the amount of any prepayments, if any, pursuant
to Section 5, to the extent applied to principal and (ii) as increased from time
to time by any Additional Principal Amounts pursuant to Section 2.
          (v) “Securities Act” means the Securities Act of 1933, as amended.

- 4 -



--------------------------------------------------------------------------------



 



          (w) “Senior Debt” means the Obligations (as such term is defined in
the Senior Secured Credit Agreement) and all other Indebtedness, obligations and
other liabilities of the Maker or its affiliates now or hereafter existing in
favor of the Lenders, the L/C Issuers (as defined in the Senior Secured Credit
Agreement) and Agent under the Senior Secured Credit Agreement (in each case, as
amended, restated, supplemented or otherwise modified from time to time),
whether for principal (including, without limitation, protective advances and
overadvances), interest (including interest accruing subsequent to the filing of
any petition initiating any insolvency proceeding, whether or not a claim for
such interest is allowed in any such proceeding), premiums, indemnities, fees,
costs, expenses (including, without limitation, auditor, legal and other
professional fees, costs and expenses, and including, without limitation, fees,
costs and expenses accruing subsequent to the filing of any petition initiating
insolvency proceeding, whether or not a claim for such fees, costs and expenses
is allowed in any such proceeding), or otherwise, in each case whether now
existing or hereafter arising, direct or indirect, absolute or contingent, joint
or several, secured or unsecured, matured or unmatured, monetary or nonmonetary,
liquidated or unliquidated, acquired outright, conditionally or as collateral
security from another, and all extensions, renewals, refundings, replacements
and modifications of any of the foregoing; provided, however, that the aggregate
principal amount of all Senior Debt shall not exceed $115,000,000 at any one
time outstanding.
          (x) “Senior Default” means any “Event of Default” as defined in the
Senior Secured Credit Agreement.
          (y) “Senior Secured Credit Agreement” means that certain Credit
Agreement, entered into by and among the Maker, MedQuist Inc., the Lenders, the
L/C Issuers (as defined in that agreement), and General Electric Capital
Corporation as administrative agent and collateral agent, dated as of April 22,
2010, as amended, restated, supplemented, amended and restated, refinanced or
otherwise modified from time to time.
          (z) “Significant Subsidiary,” with respect to any Person, means any
subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.
          (aa) “Subordinated Debt” means all Obligations arising with respect to
this Note and all guarantees of such Obligations.
     2. Payments. Payments of interest on this Note shall be made semi-annually,
on each six-month anniversary following the date of the closing of the
acquisition of substantially all of the assets of Spheris by the Maker (the
“Closing”) as contemplated in the Purchase Agreement. Interest shall accrue on
the Principal Amount at the Applicable Rate, payable in cash semi-annually in
arrears on each six month anniversary of the Closing Date or, if such day is not
a Business Day, on the next succeeding Business Day (the “Interest Payment
Date”). All payments of interest hereunder shall be computed on the basis of a
360-day year and the number of days elapsed (including the first day but
excluding the last day). Notwithstanding anything herein to the contrary, from
and after the nine month anniversary of the Closing Date, at the option of the
Maker, in lieu of being paid in cash, an amount of interest representing 2.5%
per annum applied to the Principal Amount may be added to the outstanding
principal amount (such additional principal amount from time to time being the
“Additional Principal Amount”) and, in

- 5 -



--------------------------------------------------------------------------------



 



such event, shall be deemed to have been paid in the form of Additional
Principal Amounts, and the cash payment of interest for such period shall be
correspondingly reduced. Any Additional Principal Amount shall accrue interest
from the Interest Payment Date on which such Additional Principal Amount was
issued. The Maker shall pay interest on overdue principal and interest at the
Applicable Rate plus 1.00% per annum, which interest shall be paid by adding
Additional Principal Amount.
     3. Future Guarantors. Promptly after a subsidiary of the Maker guarantees
the Senior Secured Credit Agreement, the Maker shall cause such subsidiary also
to guarantee this Note on the same basis as the other Guarantors.
     4. Term. This Note shall mature on the date that is 5 years (the “Term”)
from the date of the Closing, or the next succeeding Business Day if such day is
not a Business Day.
     5. Prepayment. This Note shall be prepayable at the option of the Maker.
Such prepayments shall be applied first, to accrued and unpaid interest, and
second, to remaining payments of the Principal Amount. To prepay this Note, the
Maker shall pay to the Holder an amount equal to the outstanding Principal
Amount at such time, multiplied by the percentage rate (the “Applicable
Percentage”) from the table below corresponding to the date of such payoff, plus
accrued and unpaid interest. In each case, the dates set forth below shall be
either such date, or the next succeeding Business Day if such date is not a
Business Day.

              Applicable   Date of Payoff   Percentage  
The date of Closing through and including the date that is 6 months following
Closing
    77.5 %
Following the date that is 6 months following Closing through and including the
date that is 9 months following Closing
    87.5 %
Following the date that is 9 months following Closing through and including the
date that is one year following Closing
    97.5 %
Following the date that is one year following Closing through and including the
date that is two years following Closing
    102.0 %
Following the date that is two years following Closing through and including the
date that is three years following Closing
    101.0 %
Following the date that is three years following Closing and thereafter
    100.0 %

     6. Security. This Note shall be an unsecured obligation of the Maker, and
the Guarantees shall be unsecured obligations of the Guarantors.
     7. Covenants. (i) Each of Holdings and the Maker covenants and agrees that,
until all obligations evidenced by, and provided for in, this Note are fully,
finally and indefeasibly paid:

- 6 -



--------------------------------------------------------------------------------



 



     (a) Payment of Notes. The Maker shall pay or cause to be paid the principal
amount and interest on this Note on the dates and in the manner provided herein.
     (b) Compliance Certificate. Holdings and the Maker shall each deliver to
the Holder an officers’ certificate within 90 days after the end of each fiscal
year stating that a review of the activities of Holdings, the Maker and their
subsidiaries during the preceding fiscal year has been made under the
supervision of the signing officers with a view to determining whether Holdings
and the Maker have kept, observed, performed and fulfilled its obligations under
this Note, and further stating that, as to each such officer signing such
certificate, that to the best of his or her knowledge Holdings and the Maker
have kept, observed, performed and fulfilled each and every covenant contained
in this Note and are not in default in the performance or observance of any of
the terms, provisions and conditions of this Note (or, if a default or Event of
Default shall have occurred, describing all such defaults or Events of Default
of which he or she may have knowledge and what action the Maker is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on this Note is
prohibited or if such event has occurred, a description of the event and what
action Holdings or the Maker is taking or proposes to take with respect thereto.
For purposes of this paragraph, such compliance shall be determined without
regard to any period of grace or requirement of notice provided under this Note.
     (c) Total Leverage Ratio. As of the end of each Fiscal Quarter, Holdings
shall not have a ratio of (x) Consolidated Total Debt (as defined in the Senior
Secured Credit Agreement in effect on the date of this Note) to (y) Consolidated
EBITDA for the last period of four consecutive Fiscal Quarters ending on or
before such date that is greater than 2:00:1.00 for any Fiscal Quarter ending
after the date hereof.
     (d) Conduct of Business. Holdings and the Maker shall not, and shall not
permit any of their subsidiaries to, engage in any material line of businesses a
majority of whose revenues are not derived from businesses that are the same or
reasonably similar, complementary, ancillary or related to, or a reasonable
extension, development or expansion of, the businesses in which Holdings, the
Maker and their subsidiaries are engaged on the date hereof except as otherwise
permitted under the Senior Secured Credit Agreement.
     (e) Corporate Existence. Holdings and the Maker shall preserve and maintain
(i) their corporate existence, and the corporate, partnership or other existence
of each of their subsidiaries, in accordance with the respective organizational
documents of Holdings, the Maker and their subsidiaries, and (ii) the rights
(charter and statutory), licenses and franchises of Holdings, the Maker and
their subsidiaries, in each case, except as otherwise permitted under the Senior
Secured Credit Facility.

- 7 -



--------------------------------------------------------------------------------



 



(f) No Senior Subordinated Debt. Each of Holdings, the Maker and the Guarantors
shall not incur or suffer to exist Indebtedness that is senior in right of
payment to this Note or such Person’s Guarantee, as the case may be, and
subordinate in right of payment to any other Indebtedness such Person; provided
that the foregoing does not prohibit subordination of Liens among holders of
Senior Debt.
(ii) Each of Holdings and the Maker covenants and agrees that:
(a) Exchange Notes. Subject to the execution of the indenture as described in
Section 7(ii)(b), the Maker shall exchange this Note for one or more notes (the
“Exchange Notes”), of like principal amount (in the aggregate) to this Note, to
be governed by the indenture described in Section 7(ii)(b).
(b) Indenture. The Maker and Holder shall negotiate in good faith and use all
commercially reasonable efforts to enter into, and Maker shall, and shall cause
each of the Guarantors to, enter into, within 30 days of the Closing, an
indenture (the “New Indenture”), in form and substance reasonably satisfactory
to the Maker and the Holder, governing the Exchange Notes, with Wells Fargo
Bank, N.A., as trustee, or such other trustee acceptable to the Maker and the
Holder, which shall contain, among other things, the (A) covenants listed on
Annex A hereto (the “Listed Covenants”) (applicable to Holdings (as the
“Company” for such purposes), the Maker and the Guarantors); provided that
(1) the Listed Covenants shall have terms that are customary and no more
restrictive than those contained in either (a) the Indenture (the “Spheris
Indenture”), dated as of December 22, 2004, by and among Spheris Inc., the
guarantors party thereto and The Bank of New York, as trustee, governing the 11%
Senior Subordinated Notes due 2012 of Spheris Inc. or (b) the Senior Secured
Credit Agreement and (2) the Total Leverage Ratio shall be the only financial
maintenance covenant, (B) events of default and other provisions that are
customary and no more restrictive than those contained in either the Spheris
Indenture or the Senior Secured Credit Agreement and (C) guarantees of the
Exchange Notes on the terms described herein under “Guarantee”.
The Maker and Holder agree that the covenant to act in good faith and use
commercially reasonable efforts shall not require that Maker agree to any
provision that is prohibited by the definition of “Permitted Junior Capital” (as
defined in the Senior Secured Credit Agreement (as in effect on the date
hereof)).
     8. Events of Default; Acceleration. If any one or more of the following
events (each an “Event of Default”) shall occur for any reason whatsoever (and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
Governmental Authority):
          (a) if default shall be made in the due and punctual payment of the
principal of or premium on, if any, interest on or other amounts payable on
account of this Note, when and

- 8 -



--------------------------------------------------------------------------------



 



as the same shall become due and payable, whether at maturity or by acceleration
or declaration or otherwise, and, in the case of interest, such failure
continues for ten (10) Business Days (it being agreed that interest shall
continue to accrue on all such unpaid amounts until such payment is made);
          (b) if default shall be made in the performance or observance in any
other covenant, agreement or provision contained in this Note and such default
shall continue for 30 Business Days after written notice thereof is provided to
the Maker;
          (c) the failure to pay at final stated maturity (giving effect to any
applicable grace periods and any extensions thereof) the principal amount of any
Indebtedness of Holdings, the Maker or any Significant Subsidiary of Holdings,
or the acceleration of the final stated maturity of any such Indebtedness, if
the aggregate principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness, whether such Indebtedness now exists, or
is created after the date of this Note, in default for failure to pay principal
at final maturity or which has been accelerated, aggregates $5.0 million or more
at any time;
          (d) one or more judgments in an aggregate amount in excess of
$5.0 million (excluding amounts adequately covered by insurance payable to
Holdings or any of its subsidiaries, to the extent the relevant insurer has not
denied coverage therefor) shall have been rendered against Holdings, the Maker
or any of Holdings’ Significant Subsidiaries or group of Holdings’ subsidiaries
that, taken together (as of the latest audited consolidated financial statements
for Holdings, the Maker and the subsidiaries), would constitute a Significant
Subsidiary, and such judgments remain undischarged, unpaid or unstayed for a
period of 60 days after such judgment or judgments become final and
non-appealable;
          (e) if Holdings, the Maker or any of Holdings’ Significant
Subsidiaries or a group of Holdings’ subsidiaries that, taken together (as of
the latest audited consolidated financial statements for Holdings, the Company
and their subsidiaries) would constitute a Significant Subsidiary, shall file a
petition or seek relief under or take advantage of any insolvency law; make an
assignment for the benefit of its creditors; commence a proceeding for the
appointment of a receiver, trustee, liquidator, custodian or conservator of
itself or of the whole or substantially all of its property; file a petition or
an answer to a petition under any chapter of the Bankruptcy Code or file a
petition or seek relief under or take advantage of any other similar law or
statute of the United States of America, any state thereof or any foreign
country; or
          (f) if a court of competent jurisdiction shall enter an order,
judgment or decree appointing or authorizing a receiver, trustee, liquidator,
custodian or conservator of Holdings, the Maker or any of Holdings’ Significant
Subsidiaries or a group of Holdings’ subsidiaries that, taken together (as of
the latest audited consolidated financial statements for Holdings, the Maker and
their subsidiaries) would constitute a Significant Subsidiary, or of the whole
or substantially all of any of their property, or enter an order for relief
against Holdings, the Maker or any of Holdings’ Significant Subsidiaries or a
group of Holdings’ subsidiaries that, taken together (as of the latest audited
consolidated financial statements for Holdings, the Maker and their
subsidiaries) would constitute a Significant Subsidiary, in any case commenced
under any chapter of the Bankruptcy Code or grant relief under any other similar
law or statute of the

- 9 -



--------------------------------------------------------------------------------



 



United States of America, any state thereof or any foreign country; or if, under
the provisions of any law for the relief or aid of debtors, a court of competent
jurisdiction or a receiver, trustee, liquidator, custodian or conservator shall
assume custody or control or take possession of Holdings, the Maker or any of
Holdings’ Significant Subsidiaries or a group of Holdings’ subsidiaries that,
taken together (as of the latest audited consolidated financial statements for
Holdings, the Maker and their subsidiaries) would constitute a Significant
Subsidiary, or of the whole or substantially all of their property; or if there
is commenced against Holdings, the Maker or any of Holdings’ Significant
Subsidiaries or a group of Holdings’ subsidiaries that, taken together (as of
the latest audited consolidated financial statements for Holdings, the Maker and
their subsidiaries) would constitute a Significant Subsidiary, any proceeding
for any of the foregoing relief or if a petition is filed against Holdings, the
Maker or any of Holdings’ Significant Subsidiaries or a group of Holdings’
subsidiaries that, taken together (as of the latest audited consolidated
financial statements for Holdings, the Maker and their subsidiaries) would
constitute a Significant Subsidiary, under any chapter of the Bankruptcy Code or
under any other similar law or statute of the United States of America or any
state thereof or any foreign country and such proceeding or petition remains
undismissed for a period of sixty (60) days; or if Holdings, the Maker or any
Significant Subsidiary consents to, approves of or acquiesces in any such
proceeding or petition;
then, upon the occurrence of any Event of Default, the unpaid Principal Amount
of, and accrued and unpaid interest on, this Note shall automatically become
immediately due and payable, together with all other amounts payable under this
Note, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or further notice of any kind, all of which are hereby
expressly waived by the Maker.
     9. Subordination. Notwithstanding anything to the contrary set forth in
this Note, this Note is subordinated to Senior Debt to the extent and in the
manner set forth in this Section 9. For the avoidance of doubt, this Note is not
subordinated to any instrument or Indebtedness other than Senior Debt.
     (a) No payment or distribution of any kind, whether direct or indirect (by
set-off, recoupment or otherwise) and whether in cash, securities or other
property, shall be made on account of any Subordinated Debt, or in respect of
any redemption, retirement, purchase or other acquisition of any Subordinated
Debt, by or for the account of Maker or any guarantor, at any time during which
any Senior Debt shall be outstanding or any commitment to extend Senior Debt
exists, other than (a) any increases to the principal amount owing under this
Note resulting from the compounding of interest or the payment of interest in
kind rather than in cash, (b) to the extent no Senior Default has occurred and
is continuing, regularly scheduled payments of interest at a rate not to exceed
10% per annum; provided, however, with respect to clauses (a) and (b), the total
interest rate per annum on this Note does not exceed 12.5% per annum,
(c) prepayments of principal of this Note to the extent permitted pursuant to
and made in accordance with clause (ii) of Section 8.6 of the Senior Secured
Credit Agreement and (d) payment of principal on this Note at its stated
maturity date so long as no Senior Default has occurred and is continuing or the
maturity date of the Senior Debt was extended beyond the maturity date of this
Note.
     (b) In the event of any payment or distribution of assets of the Maker of
any kind or character, whether in cash, property, or securities, upon the
dissolution, winding up, or total or

- 10 -



--------------------------------------------------------------------------------



 



partial liquidation or reorganization, readjustment, arrangement, or similar
proceeding relating to such Maker or its property, whether voluntary or
involuntary, or in bankruptcy, insolvency, receivership, arrangement or similar
proceedings or upon an assignment for the benefit of creditors, or upon any
other marshaling or composition of the assets and liabilities of such Maker
(each, a “Proceeding”), or event described in 8(d) or 8(e) of this Note or
otherwise: (x) all amounts owing on account of the Senior Debt shall first be
Paid in Full before any payment of the Subordinated Debt is made and (y) any
payment to which the Holder would be entitled (but for the provisions hereof)
shall be paid or delivered by the trustee in bankruptcy, receiver, assignee for
the benefit of creditors, or other liquidating agent making such payment or
distribution to the Agent directly, for application to the payment of the Senior
Debt until all Senior Debt shall have been Paid in Full.
     (c) If any proceeding referred to in clause (b) is commenced by or against
the Maker,
          (i) the Agent is hereby irrevocably authorized and empowered (in its
own name or in the name of the Maker, the Holder or otherwise), but shall have
not obligation, to demand, sue for, collect and receive every payment or
distribution referred to in clause (b) and give acquaintance therefore and to
file claims and proofs of claim and take such other action as it may deem
necessary or advisable for the exercise or enforcement of any of the rights or
interests of holders of Senior Debt; and
          (ii) Holder shall duly and promptly take any or all of the following
actions as the Agent may request: (A) to collect the Subordinated Debt for the
account of the holders of the Senior Debt and to file appropriate claims or
proofs of claim in respect of the Subordinated Debt, (B) to execute and deliver
to such Agent such powers of attorney, assignments, or other instruments as such
Agent may request in order to enable Agent to enforce any and all claims with
respect to, and any security interests and other liens securing payment of, the
Subordinated Debt, or (C) to collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Subordinated Debt.
     (d) Until all the Senior Debt shall have been Paid in Full, no Holder
shall:
     (i) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Note or bring suit or institute any other actions
or proceeding to enforce its rights or interest in respect of the obligations of
the Maker or the Guarantors;
     (ii) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of the Maker or the Guarantors, or
     (iii) commence, or cause to be commenced, or join with any creditor in
commencing any insolvency proceeding against the Maker or the Guarantors; or
     (iv) exercise any other rights or remedies against the Maker or the
Guarantors;
provided, however, that the Holder may accelerate and make demand against all
obligations of, or enforce or exercise any or all rights and remedies, or
commence or

- 11 -



--------------------------------------------------------------------------------



 



petition for any such action or proceedings, against, the Maker after a period
of 180 days has elapsed since the date on which the Holder has delivered to the
Agent written notice of an Event of Default (the “Standstill Period”); provided,
further, however, that the Holder may (A) upon any acceleration of any Senior
Debt, accelerate and make demand against all obligations of any entity against
whom such Senior Debt has been accelerated during the Standstill Period and
(B) after the stated maturity of this Note, make demand against all obligations
of, or enforce or exercise any or all rights and remedies, or commence or
petition for any such action or proceedings, against, the Maker. Notwithstanding
the foregoing, the Holder may file a proof of claim against the Maker or any of
the Guarantors in connection with an insolvency proceeding of the Maker or any
Guarantor.
     (e) In the event that, notwithstanding the foregoing, any payment or
distribution of assets of Maker or any guarantor of any kind or character,
whether direct or indirect (by set-off, recoupment or otherwise) and whether in
cash, property or securities, shall be received by the Holder on account of the
Subordinated Debt in violation of the provisions of this Note and before all
Senior Debt is paid in full in cash, such payment or distribution shall be
received and held in trust by the Holder for the benefit of the holders of
Senior Debt, or their designated representative, ratably according to the
respective amounts of Senior Debt held or represented by each, to the extent
necessary to cause all such Senior Debt to be Paid in Full.
     (f) If at any time hereafter, the Holder obtains any judgment against Maker
in respect of any Subordinated Debt, such judgment shall be subject to the
subordination provisions of this Note and the rights of the holders of Senior
Debt to the same extent as such rights apply to Subordinated Debt under this
Note.
     (g) The provisions of this Section 9 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment in respect of any
Senior Debt is rescinded or must otherwise be returned by any holders of Senior
Debt (including, without limitation, in the event of a Proceeding), all as
though such payment had not been made. Without limitation to the foregoing, in
the event that any Senior Debt is avoided, disallowed or subordinated pursuant
to Section 548 of the U.S. Bankruptcy Code or any applicable state fraudulent
conveyance laws, whether asserted directly or under Section 544 of the U.S.
Bankruptcy Code, the provisions of this Section 9 shall continue to be effective
or be reinstated, as the case may be.
     (h) Agent is hereby authorized to demand specific performance of the
subordination provisions contained herein, whether or not Maker shall have
complied with any of the provisions hereof applicable to it, at any time when
Holder shall have failed to comply with any of the provisions of this Agreement
applicable to it. Holder hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.
     (i) All rights and interests of the holders of Senior Debt hereunder, and
all agreements and obligations of the Holder, or Maker hereunder, shall remain
in full force and effect irrespective of:

- 12 -



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of the Senior Secured Credit
Agreement, this Note (as defined in the Senior Secured Credit Agreement) or any
other Loan Document (as defined in the Senior Secured Credit Agreement);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Senior Debt, or any other amendment or waiver of or
any consent to any departure from the Senior Secured Credit Agreement or any
other Loan Document (as defined in the Senior Secured Credit Agreement),
including, without limitation, any increase in the Senior Debt resulting from
the extension of additional credit to Maker or otherwise:
     (iii) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any part of the Senior Debt;
     (iv) any manner of application of collateral, or proceeds thereof, to all
or any of the Senior Debt, or any manner of sale or other disposition of any
collateral for all or any of the Senior Debt or any other assets of any
Borrower;
     (v) the grant of any adjustment, indulgence or forbearance, or compromise
with, Maker with respect to the Senior Debt;
     (vi) any change, restructuring or termination of the structure or existence
of the Maker; or
     (vii) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Maker or any Holder.
     (j) Each of Maker and Holder hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Senior Debt and this
clause 9 and any requirement that Agent or any Lender protect, secure, perfect
or insure any security interest or lien on the any property subject thereto or
exhaust any right to taken any action against Maker or any other person or
entity or any collateral.
     (k) This Note and all other instruments (and all replacements thereof)
evidencing the Subordinated Debt or any part thereof shall be inscribed with a
legend conspicuously indicating that the payment thereof is subordinated to the
payment of Senior Debt pursuant to the provisions of this Section 9.
     (l) This Section 9 shall constitute a continuing offer to all Persons who
become holders of, or continue to hold, Senior Debt; and such holders are made
obligees hereunder and any one or more of them, or their designated
representative, may enforce such provisions, and all such holders shall be
deemed to have relied thereon. The subordination effected by this Section 9 is a
continuing subordination, and the Holder unconditionally waives notice of the
incurring of any Senior Debt or any part thereof and reliance by any holders of
Senior Debt upon the subordination contained herein. The Holder acknowledges and
agrees that the foregoing subordination provisions are, and are intended to be,
an inducement to and a consideration of the holders of Senior Debt, whether such
Senior Debt was created or acquired before or after the

- 13 -



--------------------------------------------------------------------------------



 



incurrence or creation of any Subordinated Debt and whether such holders of
Senior Debt are now known or hereafter become known, and each holder of Senior
Debt shall be deemed conclusively to have relied upon such subordination
provisions in acquiring and holding, or in continuing to hold, such Senior Debt
and shall be entitled to enforce the provisions of this Section 9 directly as if
it were a party to this Note. No right of any present or future holders of
Senior Debt to enforce subordination provisions contained in this Section 9
shall at any time be prejudiced or impaired by any act or failure to act on the
part of Maker or by any noncompliance by Maker with the terms of this Note.
     10. Notices. Any notice or communication must be given in writing or
delivered in person, or by overnight courier, or by facsimile addressed as
follows:

          Holder:   Spheris Inc.     9009 Carothers Parkway, Suite C-3    
Franklin, Tennessee 37067
 
  Attention:   Chief Executive Officer and
 
      General Counsel
 
  Facsimile:   (615) 261-1792
 
        With a copy to:   Willkie Farr & Gallagher LLP     787 Seventh Avenue  
  New York, New York 10019
 
  Attention:   Michael J. Kelly, Esq.
 
      Mark A. Cognetti, Esq.
 
        Maker:   MedQuist Transcriptions, Ltd.     1000 Bishops Gate Boulevard,
Suite 300     Mount Laurel, New Jersey 08054
 
  Attention:   Mark Sullivan, General Counsel
 
  Facsimile:   (856) 206-4211
 
        With a copy to:   Wachtell, Lipton, Rosen & Katz     51 West 52nd Street
    New York, New York 10019
 
  Attention:   Richard G. Mason, Esq.
 
      Andrew J. Nussbaum, Esq.
 
      Gordon S. Moodie, Esq.
 
  Facsimile:   (212) 403-2000

Any such notice or communication is effective (x) when received, if delivered in
person or by facsimile or (y) on the next Business Day, if delivered by
overnight courier.
     11. No Waiver. The Holder shall not by any act, delay, omission or
otherwise be deemed to have amended, modified, supplemented, waived, extended,
discharged or terminated any of its rights or remedies, except by an amendment,
modification, supplement, waiver, extension, discharge or termination in writing
and signed by the appropriate parties, as

- 14 -



--------------------------------------------------------------------------------



 



may be applicable. All rights and remedies of the Holder under the terms of this
Note and applicable statutes or rules of law shall be cumulative, and may be
exercised successively or concurrently. The Maker agrees that there are no
defenses, equities or setoffs with respect to the obligations set forth herein.
     12. Compliance With Applicable Law. It is the intent of Holder and Maker in
the execution and performance of this Note to remain in strict compliance with
Applicable Law from time to time in effect. In furtherance thereof, the Holder
and the Maker stipulate and agree that none of the terms and provisions
contained in this Note shall ever be construed to create a contract to pay for
the use, forbearance or detention of money with interest at a rate or in an
amount in excess of the Maximum Rate or maximum amount of interest permitted or
allowed to be contracted for, charged, received, taken or reserved under
Applicable Law. For purposes of this Note, “interest” shall include the
aggregate of all amounts which constitute or are deemed to constitute interest
under Applicable Law which are contracted for, taken, charged, reserved,
received or paid under this Note. The Maker shall never be required to pay
unearned interest and shall never be required to pay interest at a rate or in an
amount in excess of the Maximum Rate or maximum amount of interest that may be
lawfully contracted for, charged, received, taken or reserved under Applicable
Law, and the provisions of this paragraph shall control over all other
provisions of this Note, which may be in actual or apparent conflict herewith.
If the maturity of this Note is accelerated for any reason, or if under any
other contingency the interest effective rate or amount of interest which would
otherwise be payable under this Note would exceed the Maximum Rate or maximum
amount of interest Holder is permitted or allowed by Applicable Law to charge,
contract for, take, reserve or receive, or in the event Holder shall charge,
contract for, take, reserve or receive monies that are deemed to constitute
interest which would, in the absence of this provision, increase the effective
interest rate or amount of interest payable under this Note to a rate or amount
in excess of that permitted or allowed to be charged, contracted for, taken,
reserved or received under Applicable Law then in effect, then the principal
amount of this Note or the amount of interest which would otherwise be payable
under this Note, or both, shall be reduced to the amount allowed under
Applicable Law as now or hereinafter construed by the courts having
jurisdiction, and all such monies so charged, contracted for, taken, reserved or
received that are deemed to constitute interest in excess of the Maximum Rate or
maximum amount of interest permitted by Applicable Law shall immediately be
returned to or credited to the account of the Maker upon such determination. The
Holder and the Maker further stipulate and agree that, without limitation of the
foregoing, all calculations of the rate or amount of interest contracted for,
charged, taken, reserved or received under this Note which are made for the
purpose of determining whether such rate or amount exceeds the Maximum Rate,
shall be made to the extent not prohibited by Applicable Law, by amortizing,
prorating, allocating and spreading during the period of the full stated term of
this Note, all interest hereon at any time contracted for, charged, taken,
reserved or received from the Maker or otherwise by the Holder.
     13. General. This Note was negotiated in New York, and made by the Maker
and accepted by the Holder in the State of New York, and the proceeds of this
Note were disbursed from New York, which State the parties agree has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limitation, matters of
construction, validity and performance), this Note and the obligations arising
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New

- 15 -



--------------------------------------------------------------------------------



 



York applicable to contracts made and performed in such State and any applicable
law of the United States of America.
          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER
ARISING OUT OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN (A) WITH RESPECT
TO A SUIT, ACTION OR PROCEEDING INITIATED IN CONNECTION WITH SECTION 7(ii) OF
THIS NOTE PRIOR TO THE EXECUTION OF THE INDENTURE, THE U.S. BANKRUPTCY COURT FOR
THE DISTRICT OF DELAWARE AND (B) WITH RESPECT TO ALL OTHER MATTERS, ANY FEDERAL
OR STATE COURT IN NEW YORK, NEW YORK. HOLDINGS AND THE MAKER, AND BY ACCEPTANCE
OF THIS NOTE, THE HOLDER, HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM, AND (ii) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
          THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT
THAT EACH MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
(INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION), BROUGHT BY EITHER PARTY HERETO
WITH RESPECT TO THIS NOTE.
          14. Subject to applicable law, Spheris may transfer this Note (or
portions thereof) to any holders of Spheris claims pursuant to a plan (the
“Spheris Plan”) of reorganization or liquidation under Chapter 11 of Title 11 of
the United States Code. In case this Note or any portion thereof is to be
transferred to any such parties, Holdings and the Maker agree to use all
commercially reasonable efforts to facilitate such transfer, so long as such
transfer does not require registration under the Securities Act.
[Signature page follows]

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Maker, Holdings and the Guarantors have caused this
Note to be executed as of the day and year first above written.

                    MAKER:    
 
                    MEDQUIST TRANSCRIPTIONS, LTD.    
 
             
 
    By:   /s/ Mark R. Sullivan    
 
    Name:  
 
Mark R. Sullivan    
 
    Title:   General Counsel    
 
                  HOLDINGS:    
 
                    MEDQUIST INC.    
 
             
 
    By:   /s/ Mark R. Sullivan    
 
    Name:  
 
Mark R. Sullivan    
 
    Title:   General Counsel    
 
                  GUARANTORS:    
 
                    MEDQUIST IP LLC    
 
             
 
    By:   /s/ Mark R. Sullivan    
 
    Name:  
 
Mark R. Sullivan    
 
    Title:   President    
 
                    MEDQUIST CM LLC    
 
             
 
    By:   /s/ Mark R. Sullivan    
 
    Name:  
 
Mark R. Sullivan    
 
    Title:   President    
 
                    MEDQUIST OF DELAWARE, INC.    
 
             
 
    By:   /s/ Mark R. Sullivan    
 
    Name:  
 
Mark R. Sullivan    
 
    Title:   Secretary    

 



--------------------------------------------------------------------------------



 



              Agreed and Accepted:    
 
            SPHERIS, INC.    
 
            By:   /s/ Robert L. Butler              
 
  Name:   Robert L. Butler    
 
  Title:   Chief Restructuring Officer    

 



--------------------------------------------------------------------------------



 



GUARANTEE
     1. Each of Guarantors hereby unconditionally and irrevocably guarantees,
jointly and severally, to each Holder and its successors and assigns (a) the
full and punctual payment of principal of and premium, if any, and interest, on
the attached Subordinated Promissory Note of MedQuist Transcriptions, Ltd. (the
“Maker”), dated April 22, 2010 (the “Note”) when due, whether at maturity, by
acceleration, by redemption or otherwise and (b) the full and punctual payment
and performance within applicable grace periods of all other Obligations of the
Maker under the Note whether for fees, expenses, indemnification or otherwise
under the Note (all the foregoing being hereinafter collectively called the
“Guaranteed Obligations”). Capitalized terms used but not otherwise defined in
this Guarantee shall have the meanings given them in the Note.
     2. Each Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
each such Guarantor and that such Guarantor will remain bound under this
Guarantee notwithstanding any extension or renewal of any Guaranteed Obligation.
     3. Each Guarantor waives presentation to, demand of, payment from and
protest to the Maker of any of the Guaranteed Obligations and also waives notice
of protest for nonpayment. Each Guarantor waives notice of any default under the
Notes or the Guaranteed Obligations. The obligations of each Guarantor hereunder
shall not be affected by (a) the failure of any Holder to assert any claim or
demand or to enforce any right or remedy against the Maker or any other Person
under the Note or any other agreement or otherwise; (b) any extension or renewal
of the Note or any other agreement; (c) any rescission, waiver, amendment or
modification of any of the terms or provisions of the Note or any other
agreement; (d) the release of any security held by any Holder for the Guaranteed
Obligations or any Guarantor; (e) the failure of any Holder to exercise any
right or remedy against any other guarantor of the Guaranteed Obligations; or
(f) any change in the ownership of such Guarantor.
     4. Each Guarantor hereby waives any right to which it may be entitled to
have its obligations hereunder divided among the Guarantors, such that such
Guarantor’s obligations would be less than the full amount claimed. Each
Guarantor hereby waives any right to which it may be entitled to have the assets
of the Maker first be used and depleted as payment of the Maker’s or such
Guarantor’s obligations hereunder prior to any amounts being claimed from or
paid by such Guarantor hereunder. Each Guarantor hereby waives any right to
which it may be entitled to require that the Maker be sued prior to an action
being initiated against such Guarantor.
     5. Each Guarantor further agrees that its Guarantee herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Holder to any security held for payment of the Guaranteed Obligations.
     6. Each Guarantee is, to the extent and in the manner set forth in
Section 9 of the Note, subordinated and subject in right of payment to the prior
payment in full of the principal of

- 1 -



--------------------------------------------------------------------------------



 



and premium, if any, and interest and other Senior Debt of the Guarantor giving
such Guarantee; and each Guarantee is made subject to such provisions of the
Note.
     7. Except as expressly set forth in Section 11 of this Guarantee, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder to assert any claim or demand or
to enforce any remedy under the Note or any other agreement, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of such Guarantor or would otherwise
operate as a discharge of such Guarantor as a matter of law or equity.
     8. Each Guarantor further agrees that its Guarantee herein shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Holder upon the bankruptcy or
reorganization of the Maker or otherwise.
     9. In furtherance of the foregoing and not in limitation of any other right
which any Holder has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Maker to pay the principal of or interest on any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, or to perform or comply
with any other Guaranteed Obligation, each Guarantor hereby promises to and
shall, upon receipt of written demand by the Holder, forthwith pay, or cause to
be paid, in cash, to the Holder an amount equal to the sum of (1) the unpaid
principal amount of such Guaranteed Obligations and (2) accrued and unpaid
interest on such Guaranteed Obligations (but only to the extent not prohibited
by applicable law).
     10. Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holder in respect of any Guaranteed Obligations
guaranteed hereby until payment in full in cash of all Guaranteed Obligations
and all obligations to which the Guaranteed Obligations are subordinated as
provided in Section 9 of the Note. Each Guarantor further agrees that, as
between it, on the one hand, and the Holder, on the other hand, (x) the maturity
of the Guaranteed Obligations may be accelerated as provided in the Note for the
purposes of such Guarantor’s Guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Guaranteed Obligations guaranteed hereby, and (y) in the event of any
declaration of acceleration of such Guaranteed Obligations as provided in
Section 8 of the Note, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable by such Guarantor for the
purposes of this Guarantee. Each Guarantor also agrees to pay any and all costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by any
Holder in enforcing any rights under this Guarantee.

- 2 -



--------------------------------------------------------------------------------



 



     11. Any term or provision of the Note to the contrary notwithstanding, the
maximum aggregate amount of the Guaranteed Obligations guaranteed hereunder by
any Guarantor shall not exceed the maximum amount that can be hereby guaranteed
without rendering the Note and the Guarantee, as it relates to such Guarantor,
void or voidable under applicable law relating to solvency, fraudulent
conveyance or fraudulent transfer, prohibited distributions to shareholders or
similar laws affecting the rights of creditors generally.
     12. Each Guarantor that makes a payment under its Guarantee shall be
entitled upon payment in full in cash of all Guaranteed Obligations to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

- 3 -



--------------------------------------------------------------------------------



 



Annex A
The following are the Listed Covenants:

  •   Offer to Purchase by Application of Net Proceeds Offer Amount;     •  
Payment of Notes;     •   Maintenance of Office or Agency;     •   Reports (to
be satisfied with current public reporting of Holdings if the Notes are
guaranteed by Holdings in accordance with Rule 3-10(d) of Regulation S-X);     •
  Compliance Certificate;     •   Stay, Extension and Usury Laws;     •  
Restricted Payments;     •   Dividend and Other Payment Restrictions Affecting
Subsidiaries;     •   Incurrence of Indebtedness (to permit Senior Debt of up to
$115 million);     •   Asset Sales;     •   Transactions with Affiliates;     •
  Liens (to permit liens to secure the Senior Debt up to $115 million);     •  
Conduct of Business;     •   Corporate Existence;     •   Offer to Repurchase
upon Change of Control;     •   No Senior Subordinated Debt;     •   Future
Guarantees by Domestic Subsidiaries;     •   Limitation on Preferred Stock of
Restricted Subsidiaries;     •   Consolidated Leverage Ratio (as set forth in
Section 7(i)(c) of the Note); and     •   Merger, Consolidation or Sale of
Assets.

- 4 -